Citation Nr: 0840041	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for service-
connected infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  In April 2007, this matter was remanded by the Board 
for further development.

The issue of entitlement to a compensable evaluation for 
service-connected infectious hepatitis is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not service in combat while on active 
duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2003, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for PTSD.

The veteran claims that he has PTSD which is related to his 
service.  He claims that he has frequent nightmares 
remembering some of his comrades losing their lives in 
combat.  He claims that he was in an outfit that saw a lot of 
combat and that his company was on the front line. According 
to his personnel records, he was in Battery D, 3rd Battalion, 
319th Artillery, 173rd Airborne Brigade.

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  A determination that a 
veteran "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality. VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

The veteran's service personnel records show that he served 
as cannoneer and ammunition handler.  While service records 
show receipt of the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and two overseas 
service bars, his service records do not demonstrate that he 
received any awards or decorations indicative of combat.  The 
Board finds that the evidence does not show that it is as 
likely as not that the veteran engaged in combat with the 
enemy during his service.  The Board recognizes the veteran's 
assertions that he experienced combat stressors in service. 
However, the evidence of record does not demonstrate that his 
service included personal involvement in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  Therefore, the Board finds that the 
veteran did not participate in combat while in service and 
that corroborating evidence of the claimed events having 
actually occurred is required to support his claim and his 
reported stressors must be verified.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  Furthermore, the veteran has not provided 
information with sufficient specificity for VA to attempt to 
verify his alleged stressful events with the service 
department.

The service medical records include May 1967 pre-induction 
examination and May 1969 separation examination reports which 
reflect normal psychiatric evaluations.

The veteran's post-service medical records include a May 2002 
social work report which indicates that the veteran was 
assigned to Battery D, 3rd Battalion, 319th Artillery, 173rd 
Airborne Brigade.  He indicated that in the infantry support 
division his duties included cleaning guns, digging trenches, 
making underground living quarters (fox holes), and providing 
additional support to the front line soldiers.  He stated 
that one of his worse experiences was when his best friend 
was shot in the forehead and died in front of him, and his 
blood splashed all over him.  He recalled that snipers were 
the worst enemies since they were able to come out of the 
jungle at any time and kill the soldiers without warning.  He 
stated that many of his friends were killed in the war.  He 
described his eleven months in service in Vietnam as the most 
tensed and traumatic period in his life.  After service, he 
suffered from frequent nightmares and flashbacks in which he 
saw blood and dead bodies.  He suffered from intense fear, 
anxiety, and disturbed sleep.  Although over the years, the 
nightmares and flashbacks became less intense, when his 
mother passed four years ago all these symptoms resurfaced.  
The social worker opined that it appeared that the traumatic 
events during the war caused moderate difficulties in his 
later life.  He appeared to suffer from symptoms of PTSD 
which manifested in the form of a general numbness, general 
anxiety, lack of interest in social life, and fatigue.
In June 2002, the veteran was afforded a VA mental health 
evaluation and reported occasional nightmares of combat and 
intrusive thoughts of combat and sniper fire.  He had some 
survivor guilt, especially in regard to an incident in which 
a sniper killed a soldier who was directly in front of him 
and narrowly missed him.  He avoided fireworks and other 
reminders of combat and had an exaggerated startle response.  
It was noted that his military history included infantry 
support in Vietnam.  He was diagnosed with PTSD and a mood 
disorder secondary to medical condition in addition to 
exposure to combat.

In a statement in support of claim received in October 2003, 
the veteran claimed that he saw a low of combat and that 
while on guard duty, a soldier a few yards away took a sniper 
bullet and died instantly in his arms.  He stated that he got 
a lot of his blood on him and that whenever he cuts himself 
or sees blood he thinks about that soldier.  He was diagnosed 
with PTSD.  Records dated in April 2007 reflect a diagnosis 
of PTSD and mood disorder secondary to medical condition.

Pursuant to the Board's April 2007 remand, in October 2007 VA 
requested that the veteran provide additional details 
concerning his PTSD stressors.  Specifically, he was asked to 
provide information about the friend and soldier that died in 
his arms and to provide the names and dates of other friends 
killed during combat.  However, the requested information was 
not provided and in May 2008 he indicated that he had no 
other evidence to submit in support of his claim.  The duty 
to assist is not a one-way street.  If a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

VA was unable to verify the veteran's stressors because he 
did not provide relevant information with sufficient 
specificity about the claimed stressors capable of 
verification.  While he provided a detailed account of the 
death of his friend and indicated that he saw a lot of 
combat, he never provided the name of his friend or other 
soldiers that were tragically killed in Vietnam.  Since the 
veteran's stressors are unverified, these stressors cannot 
support a grant of service connection for PTSD.  38 C.F.R. 
§ 3.304(f).

The Board has considered the positive opinions expressed in 
the May 2002 VA social worker's report that the traumatic 
events during the war caused moderate difficulties in the 
veteran's life and that he appeared to suffer from symptoms 
of PTSD.  The Board finds that the implied relationship 
between the veteran's PTSD and his active service is too 
tenuous to warrant a grant of service connection for the 
PTSD.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Furthermore, those diagnoses are based upon stressors whose 
occurrence has not been corroborated by the evidence of 
record.

The Board has also considered the positive opinion expressed 
in the June 2002 VA mental health evaluation that the veteran 
has PTSD which is related to his service.  However, like the 
opinion of the VA social worker, the June 2002 VA opinion is 
based upon unverified stressors and solely on the subjective 
account of the veteran.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).

The veteran's post-service medical records are negative for 
any diagnosis of PTSD until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while the 
competent medical evidence shows that the veteran has PTSD, 
the record does not include a competent medical opinion which 
relates PTSD to any corroborated stressor during the 
veteran's active duty.  The record contains no post-service 
medical records demonstrating that the veteran currently 
suffers from PTSD that meets the requirements of 38 C.F.R. 
§ 4.125 and DSM-IV, based upon a corroborated inservice 
stressor.  In the absence of competent medical evidence 
linking any current PTSD to a corroborated inservice event, 
service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  The Board finds that the 
veteran's account of his PTSD stressors are not corroborated 
by the evidence of record.  As a result, his assertions do 
not constitute competent medical evidence that his current 
PTSD is a result of his service or any inservice stressors.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current PTSD was incurred in 
or aggravated by service or that is related to service or to 
any corroborated incident herein.  Therefore, because the 
preponderance of the evidence is against the claim, service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for PTSD is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for a compensable evaluation for service-
connected infectious hepatitis.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

Pursuant to the Board's April 2007 remand, the veteran was 
afforded a VA liver, gall bladder, and pancreas examination 
in June 2007.  Upon examination, the examiner opined that 
while the veteran has hepatitis C, he did not find any 
diagnostic reference to having hepatitis B, and that his 
hepatitis diagnosis and liver disease was at least as likely 
as not related to his hepatitis diagnosis and liver disease 
diagnosed in the military.  However, the examiner did not 
provide an opinion as to whether the Board whether the 
veteran has demonstrable liver damage with mild gastro-
intestinal disturbance of current symptoms of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period, due to his service-connected 
acute infectious hepatitis, as requested by the Board in the 
April 2007 remand.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, a remand for an etiological opinion and 
rationale, and to the extent necessary, an additional 
examination is necessary to comply with the April 2007 remand 
instructions.  In this regard, the examiner on remand should 
specifically reconcile the opinion with the June 2007 VA 
opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the June 2007 opinion to review 
the veteran's claims folder.  This review 
should be indicated in the report.  If 
that examiner is not available, please 
forward this request to another examiner.  
No further examination of the veteran is 
necessary unless the examiner determines 
otherwise. The examiner should 
specifically attempt to reconcile the 
opinion with the June 2007 VA opinion.  
The rationale for all opinions must be 
provided.  The examiner should provide an 
opinion as to whether as a result of the 
service-connected acute infectious 
hepatitis for which he was hospitalized in 
June 1969, the veteran now has 
demonstrable liver damage with mild 
gastro-intestinal disturbance or current 
symptoms of intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during the past 12-
month period.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


